REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method for scanning microscopy and a scanning microscope that use illumination spots with different intensities to examine a specimen.
Prior art was found for the claim as follows:
	Hayashi (U.S. Patent No. 6,028,306) discloses the following limitations:
	A method directed to scanning microscopy (Fig. 3, for example) comprising the steps of: 
providing an excitation light and providing a plurality of illumination spots of the excitation light with the aid of an optical separating device which separates the excitation light into a plurality of illumination beams (Fig. 3; col. 12, lines 22-37; laser 31 used as the light source means, a beam expander 32; col. 12, lines 38-50; light emitted from the laser 31 passes through beam expander 32 (i.e. “optical separating device”) so that its beam diameter is enlarged (i.e. “excitation light”), and is incident as parallel rays (i.e. “plurality of illumination beams”) on the microlens array 33)…; 
scanning a specimen simultaneously with the plurality of illumination spots of the excitation light wherein said 5 illumination spots correspond to respective locations on said specimen (Fig. 3; col. 12, lines 22-37; a first galvanomirror 36 and a second galvanomirror 37 as the scanning means; col. 12, line 61-col. 13, line 5; the two galvanomirrors 36 and 37 are arranged close to each other and are both connected to the controller 43 so that they are operated synchronously; when light beams emitted from respective point sources on the confocal plate 34 are collected through the first relay lens 35 on the first galvanomirror 36, the first galvanomirror 36 deflects the light beams in one direction (along an x axis) to scan, while the second galvanomirror 37 further deflects these deflected beams in a direction perpendicular thereto (along a y axis) to scan; a scanning path S in this case, as shown in Fig. 4A, covers a small region which is surrounded by four adjacent point sources P on the specimen surface; Figs. 4A, 4B, 4C for scanning patterns); 
establishing that the light emitted from one of said specimen locations is independent of the light emitted from another one of said specimen locations illuminated by another one of said 10 illumination spots (Fig. 3; col. 12, lines 22-37; a beam expander 32, an image sensor 42 as the light-receiving means; col. 12, lines 38-50; light emitted from the laser 31 passes through beam expander 32 so that its beam diameter is enlarged, and is incident as parallel rays on the microlens array 33; confocal images are projected and formed on the image sensor 42; signals of the light-receiving elements are inputted into the arithmetical unit 44 from the image sensor 42, and amount of deflection of the two galvanomirrors 36 and 37 is inputted thereinto from the controller 43; here, the arithmetic unit 44 is to write values corresponding to the signals of the light-receiving elements in addresses, within the memory 45, calculated by using position coordinates of the light-receiving elements previously stored and the amount of deflection of the galvanomirrors 36 and 37; col. 12, line 61-col. 13, line 5; the two galvanomirrors 36 and 37 are arranged close to each other and are both connected to the controller 43 so that they are operated synchronously; when light beams emitted from respective point sources on the confocal plate 34 are collected through the first relay lens 35 on the first galvanomirror 36, the first galvanomirror 36 deflects the light beams in one direction (along an x axis) to scan, while the second galvanomirror 37 further deflects these deflected beams in a direction perpendicular thereto (along a y axis) to scan; a scanning path S in this case, as shown in Fig. 4A, covers a small region which is surrounded by four adjacent point sources P on the specimen surface; Figs. 4A, 4B, 4C for scanning patterns); 
assembling a microscopic image of said specimen for the emitted light established for the different specimen locations (Fig. 3; col. 12, lines 22-37; an image sensor 42 as the light-receiving means; col. 12, lines 38-50; signals of the light-receiving elements are inputted into the arithmetical unit 44 from the image sensor 42, and amount of deflection of the two galvanomirrors 36 and 37 is inputted thereinto from the controller 43; here, the arithmetic unit 44 is to write values corresponding to the signals of the light-receiving elements in addresses, within the memory 45, calculated by using position coordinates of the light-receiving elements previously stored and the amount of deflection of the galvanomirrors 36 and 37; when a single scanning operation is completed, the image of the entire field of the specimen 47 will be written in the memory 45).
Araya (U.S. Pub. No. 2005/0012993) discloses the following limitations:
…wherein the excitation light is provided by a sole light source (Fig. 5; paragraph [0046]; it is to be noted that as a modification of the configuration of Fig. 1, as shown in Fig. 5, one laser light source 101 is disposed)
adjusting the respective intensities of said illumination spots independently of one another (Fig. 5; paragraph [0046]; it is to be noted that as a modification of the configuration of Fig. 1, as shown in Fig. 5, one laser light source 101 is disposed, and a plurality of laser modulators 102a, 102b, 102c are disposed; in this case, the laser light source 101 emits the laser light having a plurality of wavelengths, and the laser light having a plurality of wavelengths is split into the respective wavelengths by a light splitting unit 11; the split laser light is guided into the respective laser modulators 102a, 102b, 102c; the subsequent process is similar to that of the first embodiment; paragraphs [0026]; each laser modulator 102a, 102b, 102c can change at least one of a wavelength and quantity (intensity) of laser light irradiated to a sample in accordance with the scanning position of laser light).
Raicu et al. (U.S. Pub. No. 2012/0257037) discloses the following limitations:
guiding said illumination spots over said specimen one behind the other along a scan line with the scan line being one and the same scan line for all of said illumination spots (Fig. 22; paragraphs [0131]-[0134]; multi-wavelength excitation beam scanning microscope 650 for analyzing sample 132; the microscope 650 includes a multi-wavelength beam generator 652, which outputs a first wavelength light beam 654a and a second wavelength light beam 654b; the first and second wavelength light beams 654a-b having a first and second wavelength, respectively; Figs. 23A-D illustrate a multi-excitation beam scan on the sample 132; the light beams 654a and 654b both follow the same path 658 to scan the sample and remain lock-step (i.e., the same distance apart along the x-dimension and at the same y-position).
Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination.  The feature is “wherein the intensity of the illumination spot from a leading illumination spot increases up to a last illumination spot” of independent claims 1 and 13, “wherein the intensities of the different illumination spots are adjusted differently” of independent claims 5 and 20, and “wherein the intensities of the different illumination spots are fixedly adjusted” of independent claims 9 and 27.  These features are not found or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-33 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488 
  
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488